DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 24-27, in the reply filed on 10/18/2021 is acknowledged. Upon reconsideration, all Groups are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement set forth in the Office action mailed on 9/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Status of the claims/Rejoinder
Claims 1-22, 24-27 are pending. Claims 1-22, 24-27 are presented for examination on the merits. 
Drawings
The drawings filed on 4/21/2020 have been accepted by the Examiner.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 1/5/2022.
The application has been amended as follows: 
IN THE CLAIMS:

    PNG
    media_image1.png
    659
    1226
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    811
    1278
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    807
    1165
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    621
    1257
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    142
    1168
    media_image5.png
    Greyscale


19.	(Canceled)	

    PNG
    media_image6.png
    544
    1203
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    604
    1235
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    177
    1149
    media_image8.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art discloses modified EGF proteins, e.g., (A) WO2014/097733, cited in the IDS dated 4/21/2020 (see abstract, and Figures 1 and 2) and (B) US2006/0222653 (e.g., Figure 8B and SEQ ID NO: 15), which do not anticipate nor make prima facie obvious the instantly claimed sequence and/or methods thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 01/2022
my